  Case 8:19-cv-02993-MSS-AAS Document 1 Filed 12/05/19 Page 1 of 8 PageID 1




                                  UNITED STATES DISTRICT COURT

                                       MIDDLE DISTRICT OF FLORIDA

                                            “IN ADMIRALTY”

MARTIN ENERGY SERVICES LLC

VERSUS                                                  CIVIL ACTION NO. ___________

M/V KIM M. BOUCHARD, bearing Official                   IN ADMIRALTY,
No. 1257372, her tackle, furniture, apparel,            F.R.C.P. 9(h) AND RULE C
appurtenances, etc., in rem, and BOUCHARD
TRANSPORTATION CO., INC., in personam



                                         VERIFIED COMPLAINT

        NOW INTO COURT, through undersigned counsel, comes complainant, Martin Energy

Services LLC, and for its Verified Complaint against the M/V KIM M. BOUCHARD, bearing

Official No. 1257372, her tackle, furniture, apparel, appurtenances, etc., in rem (“the Vessel”),

and Bouchard Transportation Co., Inc., in personam, stating an admiralty and maritime claim

within this Honorable Court’s admiralty and maritime jurisdiction in accordance with Rule 9(h)

of the Federal Rules of Civil Procedure and Rule C of the Supplemental Rules for Certain

Admiralty and Maritime Claims, with respect, alleges upon information and belief as follows:

                                       JURISDICTION AND PARTIES

                                                   I.

        Jurisdiction is proper in accordance with 28 U.S.C. §1333, Rule 9(h) of the Federal Rules

of Civil Procedure, and Rule C of the Supplemental Rules for Certain Admiralty and Maritime

Claims. Venue is also proper in this district in accordance with 28 U.S.C. §1391(b)(2) and (d)

and Rule C of the Supplemental Rules for Certain Admiralty and Maritime Claims.



{M1688805.1}{M1688805.1}{N3925376.1}
  Case 8:19-cv-02993-MSS-AAS Document 1 Filed 12/05/19 Page 2 of 8 PageID 2




                                                 II.

        At all material times, plaintiff, Martin Energy Services LLC (hereinafter referred to as

“Martin Energy”) was and now is a limited liability company organized under the laws of the

State of Alabama with its principal place of business in Texas, and is doing business within the

jurisdiction of this Honorable Court.

                                                III.

        At all material times, defendant, the Vessel, M/V KIM M. BOUCHARD, bearing Official

No. 1257372, was and still is an articulated pusher tug. The in rem defendant vessel is now or

will during the pendency of this lawsuit be, upon the navigable waters of Florida, within this

district and within the jurisdiction of this Honorable Court.

                                                IV.

        Upon information and belief, defendant, Bouchard Transportation Co., Inc. (hereinafter

referred to as “Bouchard”) was and now is a Delaware corporation with its principal place of

business in New York, and is doing business within the jurisdiction of this Honorable Court and,

at all material times, was and is the registered owner of the Vessel.

                                       FACTS AND CLAIMS

                                                 V.

        Bouchard engaged Martin Energy for the provision of certain necessaries provided to the

Vessel on September 2 and October 8, 2019, including delivery of diesel fuel, water, and other

necessaries, and disposal of waste, all of which services were essential to and necessary for the

operation of the Vessel and accomplishment of its mission. (See Invoice Nos. 609910 and

629610 for services rendered and associated tickets attached hereto as Exhibit “A”).



{M1688805.1}{M1688805.1}{N3925376.1}
                                                 2
  Case 8:19-cv-02993-MSS-AAS Document 1 Filed 12/05/19 Page 3 of 8 PageID 3




                                                VI.

        The cost of such necessary services amounted to $114,455.00. (Exhibit “A”).

                                               VII.

        Pursuant to Martin Energy’s General Terms and Conditions, as incorporated and

referenced in the invoice for these services and the terms of the invoice itself (Exhibit “A”),

Bouchard was required to remit payment on the invoices “within thirty (30) days of the date of

the invoice.” (See “General Terms and Conditions” attached hereto as Exhibit “B”).

                                               VIII.

        The General Terms and Conditions also provide that Martin Energy can “impose a late

payment charge at the rate equal to or lesser of 1.5% per month (which is an annual percentage

rate of 18%) or the maximum rate permitted by applicable law.” (Exhibit “B,” ¶ 1). The

agreement provides that Bouchard shall also “be liable for all costs and expenses incurred in

connection with the collection of [Bouchard’s] account(s), including court costs, collection

agency fees and reasonable attorney’s fees.” (Id.).

                                                IX.

        Despite demand, Bouchard failed to remit payment in the amounts owed pursuant to the

Invoice for the materials and services provided to the Vessel by Martin Energy. (Exhibit “A”).

Accordingly, under the General Terms and Conditions, Martin Energy is entitled to all costs and

expenses, including reasonable attorney’s fees, for the prosecution of this lawsuit.

                                                X.

        Despite numerous amicable demands and upon notice of monies owed by Bouchard

and/or the Vessel and requests for payment of the aforementioned charges, the debt has not been



{M1688805.1}{M1688805.1}{N3925376.1}
                                                 3
  Case 8:19-cv-02993-MSS-AAS Document 1 Filed 12/05/19 Page 4 of 8 PageID 4




paid. Bouchard is justly indebted to Martin Energy for the damages as aforesaid and as to be

shown more particularly at trial.

                                                 XI.

        Martin Energy is also entitled to a maritime lien against the Vessel, and is legally entitled

to seize said Vessel pursuant to its rights under the general maritime law and admiralty laws of

the United States and have it sold to satisfy any judgment which might be rendered in this matter.

Martin Energy provided goods and services for the Vessel on the order of the owner or a person

authorized by the owner, which services and personnel constitute necessaries under the Federal

Maritime Lien Act, 46 U.S.C. §31342 as defined in 46 U.S.C. §31301. Alternatively, Martin

Energy is entitled to a maritime lien against the Vessel as a result of the breach of the General

Terms and Conditions, a maritime contract.

                                                XII.

        Martin Energy further requests that all expenses incurred in the safekeeping of the Vessel

be declared to be custodia legis expenses, including but not limited to all expenses associated

with docking the Vessel and maintaining the state of the Vessel following arrest, and that such

expenses be paid prior to the release of the Vessel or distribution of proceeds of its sale.

                                                XIII.

        Martin Energy reserves the right to amend any article of this Verified Complaint as facts

become better known.




{M1688805.1}{M1688805.1}{N3925376.1}
                                                  4
  Case 8:19-cv-02993-MSS-AAS Document 1 Filed 12/05/19 Page 5 of 8 PageID 5




                                                 XIV.

        In accordance with applicable Local Admiralty Rules, Martin Energy agrees to hold

harmless and indemnify the U.S. Marshal and all of its deputies for any and all liabilities as a

result of seizing the aforesaid property.

        WHEREFORE, complainant, Martin Energy prays:

        1.       For judgment in personam against defendant, Bouchard with interest at the

                 contractually-agreed   rate   and/or   pre-judgment     interest,   expenses,

                 attorney’s fees and costs;

        2.       For process in rem pursuant to Rule C of the Supplemental Rules for

                 Certain Admiralty and Maritime Claims of the Federal Rules of Civil

                 Procedure be issued by the Court against the M/V KIM M. BOUCHARD,

                 bearing Official No. 1257372, her              tackle, furniture, apparel,

                 appurtenances, etc., and that all persons having a claim and interest therein

                 be cited to appear herein and answer, under oath, all and singular matters

                 aforesaid, and that the M/V KIM M. BOUCHARD be seized, condemned

                 and sold to satisfy all amounts owed to Martin Energy, as set forth herein;

        3.       For Judgment in rem, against the M/V KIM M. BOUCHARD in the full

                 amount due as set forth herein, including pre-judgment interest, costs,

                 seizure expenses and all attorney’s fees;

        4.       That any property arrested in this proceeding be sold under the direction of

                 this Court and that the proceeds of the sale be brought into the Court to

                 satisfy all monies owed to Martin Energy as set forth herein;


{M1688805.1}{M1688805.1}{N3925376.1}
                                                  5
  Case 8:19-cv-02993-MSS-AAS Document 1 Filed 12/05/19 Page 6 of 8 PageID 6




        5.       That defendants be cited to appear and answer the matters aforesaid; and

        6.       That this Honorable Court grant plaintiff such other and further relief

                 which it may deem just and proper.



                                              Respectfully submitted,

                                              /s/ Jerrod M. Maddox
                                              Jerrod M. Maddox (Fla. Bar No. 117820)
                                              Jones Walker LLP
                                              Miami Center, Suite 2600
                                              201 S. Biscayne Blvd.
                                              Miami, FL 33131-4341
                                              305-678-5700
                                              305-678-5710 (fax)
                                              Email: jmaddox@joneswalker.com


                                              AND

                                              /s/ Grady S. Hurley_______________
                                              GRADY S. HURLEY (La. Bar No. 13913)
                                              JEANNE L. AMY (La. Bar No. 37012)
                                              Jones Walker LLP
                                              201 St. Charles Avenue - 48th Floor
                                              New Orleans, Louisiana 70170-5100
                                              Telephone:     (504) 582-8224
                                              Facsimile:     (504) 589-8224
                                              Email: ghurley@joneswalker.com
                                                      jamy@joneswalker.com

                                              Counsel for Martin Energy Services LLC




{M1688805.1}{M1688805.1}{N3925376.1}
                                                 6
Case 8:19-cv-02993-MSS-AAS Document 1 Filed 12/05/19 Page 7 of 8 PageID 7




                   MIDDLE                  FLORIDA
Case 8:19-cv-02993-MSS-AAS Document 1 Filed 12/05/19 Page 8 of 8 PageID 8
